
	

114 HCON 8 IH: Supporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an on-going dialogue about ways to eliminate name-calling and bullying in their communities.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 8
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2015
			Ms. Ros-Lehtinen (for herself, Mr. Honda, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Ms. Norton, Mr. Pocan, Ms. Speier, Ms. Loretta Sanchez of California, Mr. Lowenthal, Ms. Titus, Mr. Quigley, Mr. Cicilline, Mr. Cartwright, Ms. Lee, Ms. DelBene, Mr. Sires, Mr. Ellison, Mrs. Davis of California, Mr. Takano, and Ms. Linda T. Sánchez of California) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of
			 all kinds and providing schools with the tools and inspiration to launch
			 an on-going dialogue about ways to eliminate name-calling and bullying in
			 their communities.
	
	
 Whereas No Name-Calling Week is an annual week of educational activities aimed at ending name-calling of all kinds and providing schools with the tools and inspiration to launch an on-going dialogue about ways to eliminate name-calling and bullying in their communities;
 Whereas over 60 organizations, including the National School Boards Association, National Association of Elementary School Principals, National Association of Secondary School Principals, National Education Association, National Association of School Psychologists, GLSEN, and Big Brothers Big Sisters of America, have come together as No Name-Calling Week partner organizations;
 Whereas thousands of students have participated in No Name-Calling Week since its inception in 2004;
 Whereas GLSEN has conducted and released national studies analyzing the pervasive harassment and victimization faced by elementary students and lesbian, gay, bisexual, and transgender (LGBT) secondary students;
 Whereas 26 percent of elementary students reported hearing others say hurtful things based on another student’s race or ethnic background;
 Whereas 30 percent of elementary students reported being bullied or called names at some point while in school;
 Whereas over 60 percent of LGBT middle and high school students frequently or often hear homophobic remarks and over 70 percent of LGBT middle and high school students were verbally harassed in the past year because of their sexual orientation; and
 Whereas nearly 50 percent of LGBT middle and high school students experienced harassment via electronic means in the past year: Now, therefore, be it
	
 That Congress— (1)supports the goals and ideals of No Name-Calling Week; and
 (2)encourages the people of the United States to observe No Name-Calling Week with appropriate ceremonies, programs, and activities.
			
